Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





DETAILED ACTION

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with  Abigail Griffin on September 09, 2021.
Replace current abstract with the following abstract:
A wheelie controller and a control method thereof or preventing a reduction of acceleration that is more than necessary and reducing a shock during a contact of a front wheel with the ground when a wheelie state is terminated.  The wheelie controller for controlling a wheelie of a vehicle body computes a target trajectory, which is a target of a parameter and is used to control the wheelie state of the vehicle body, in accordance with the parameter that is related to pitch of the vehicle body and controls an increase/reduction of the pitch of the vehicle body so as to bring the parameter close to the target trajectory.


	In claim 1, line 8, replace “the wheelie state” to “a wheelie state”.
	In claim 13, line 5, delete “is used”. 
	

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1-9, 12-21, and 24 are allowed.
Claims 10, 11, 22-23 are canceled.



Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662